Citation Nr: 1411573	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. B. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's essential tremors originated during his active service.


CONCLUSION OF LAW

Essential tremors were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, as explained below, the evidence currently of record is sufficient to substantiate his claim  Therefore, no further development is required 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R.         § 3.159 (2013) before the Board decides the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In his written statements and testimony before the Board, the Veteran has essentially stated that he developed tremors in service following a back injury and that the tremors have continued since then.  The Board has found the Veteran's statements and testimony to be competent and credible.  The Veteran's statements and testimony are also corroborated by lay evidence.  Specifically, his commanding officer has provided a statement indicating that he recalls the Veteran experiencing tremors in service, and friends and co-workers of the Veteran have provided statements indicating that they have observed the Veteran experiencing tremors following his discharge from service.

The evidence also includes recent VA outpatient records, the report of a January 2010 VA examination and a June 2010 addendum to the report.  They show that the Veteran has essential tremors.  Although the VA examiner opined that the tremors are not related to an in-service back injury, the VA examiner did not provide an opinion addressing whether the disorder originated during service.

The Board also acknowledges that service treatment records do not show that the Veteran complained of or was found to have tremors.  Never the less, as stated above, the Board has found the Veteran to be credible.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board finds that his essential tremors originated during service.  Accordingly, service connection is in order for this disability.


ORDER

Entitlement to service connection for essential tremors is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


